

117 HR 3479 IH: Back to Work Bonus Act
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3479IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Budd introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo incentivize American workers to seek and accept jobs, to aid the economic recovery by converting Federal pandemic emergency unemployment compensation into back to work bonuses, and for other purposes.1.Short titleThis Act may be cited as the Back to Work Bonus Act.2.Back to work bonuses(a)In generalSection 2104(b) of the CARES Act (15 U.S.C. 9023(b)) is amended—(1)by redesignating paragraph (4) as paragraph (5); and(2)by inserting after paragraph (3) the following:(4)Back-to-work bonuses(A)In generalAny agreement under this section may also provide that the State agency of the State may make a lump sum payment to each individual who—(i)was eligible for Federal Pandemic Unemployment Compensation under paragraph (1) for—(I)any week beginning after the date of enactment of the Back to Work Bonus Act; and(II)at least 4 weeks immediately preceding the week under clause (I);(ii)is no longer eligible for Federal Pandemic Unemployment Compensation under paragraph (1) (as determined by the State), as a result of earnings due to commencing employment with an employer by whom the individual has not been employed during the preceding 6 months; and(iii)as verified by the individual’s employer pursuant to subparagraph (E)—(I)has been employed by a non-governmental employer throughout the qualifying period; and(II)remains employed with an intent to continue such employment.(B)AmountA payment made to an individual under this paragraph shall be paid in a lump sum $900.(C)Qualifying periodFor purposes of this paragraph, the term qualifying period means, with respect to an individual, a period—(i)beginning on the date the individual commenced employment as described in subparagraph (A)(ii); and(ii)extending at least 4 consecutive weeks from such date.(D)DurationA lump-sum payment may not be made to any individual under this paragraph with respect to a qualifying period beginning on or after August 14, 2021.(E)Employer verification required for lump-sum paymentBefore making a lump-sum payment to an individual pursuant to this paragraph, a State agency shall require verification from the individual’s employer—(i)of the individual’s employment status;(ii)of the wages paid to the individual during the applicable qualifying period; and(iii)of the hours worked by the individual during the qualifying period.(F)LimitationA State may not provide more than 1 lump-sum payment under this paragraph to an individual.(G)Special ruleA payment made pursuant to an agreement under this paragraph shall not be considered to violate the withdrawal requirements of section 303(a)(5) or section 3304(a)(4) of the Internal Revenue Code of 1986..(b)Conforming amendmentsSection 2104 of the CARES Act (15 U.S.C. 9023) is amended—(1)in subsections (d) and (f), by inserting , payments under subsection (b)(4) after Federal Pandemic Unemployment Compensation each place it appears; and(2)in subsection (g)—(A)in paragraph (1), by striking and at the end;(B)in paragraph (2), by striking the period at the end inserting ; and; and(C)by adding at the end the following:(3)the purposes of the preceding provisions of this section, as such provisions apply with respect to payments under subsection (b)(4), shall be applied with respect to unemployment benefits described in subsection (i)(2) to the same extent and in the same manner as if those benefits were regular compensation..3.Sunsetting Federal pandemic unemployment compensationSection 2104(b)(3)(A)(ii) of the CARES Act (15 U.S.C. 9023(b)(3)(A)(ii)) is amended by striking September 6, 2021 and inserting the date of enactment of the Back to Work Bonus Act.4.Strengthening work search requirements(a)Modifying pandemic unemployment assistanceSection 2102(a)(3)(A)(ii)(I) of the CARES Act (15 U.S.C. 9021(a)(3)(A)(ii)(I)) is amended by striking items (aa) through (kk) and inserting the following:(aa)the individual has an active infection with COVID–19;(bb)the individual received an order from a physician to quarantine due to exposure to COVID–19; or(cc)the individual is caring for a family member or a member of the individual’s household described in items (aa) or (bb); or.(b)Conforming amendmentsSection 2102(c) of the CARES Act (15 U.S.C. 9021(c)) is amended by—(1)inserting at the end of paragraph (6) the following: A State shall require proof of active infection or quarantine order required by subsection (a)(3)(A)(ii)(I).; and(2)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively.(c)Modifying Pandemic Emergency Unemployment CompensationSection 2107(a)(7) of the CARES Act (15 U.S.C. 9025(a)(7)) is amended by striking subparagraph (B) and inserting the following:(B)Flexibility(i)Notwithstanding the requirements under subparagraph (A) and paragraph (2)(D), a State may provide flexibility in meeting such requirements in case of individuals unable to search for work because—(I)the individual has an active infection with COVID–19;(II)the individual received an order from a physician to quarantine due to exposure to COVID–19; or(III)the individual is caring for a family member or a member of the individual’s household described in subclause (I) or (II).(ii)Prior to providing flexibility under this subparagraph, a State shall require proof of active infection or quarantine order required by subclause (I) or (II)..